—Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Wong, J.), rendered January 2, 2014, revoking a sentence of probation previously imposed by the same court (Kohm, J.), upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of grand larceny in the second degree.
Ordered that the amended judgment is affirmed.
*708Under the circumstances of this case, the defendant’s waiver of the right to appeal does not preclude review of his claim that the sentence of imprisonment imposed was excessive (see People v Maracle, 19 NY3d 925 [2012]; People v Johnson, 14 NY3d 483 [2010]). However, contrary to the defendant’s contention, the sentence of imprisonment imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit.
Rivera, J.P., Austin, Sgroi and Duffy, JJ., concur.